On petition for certiorari under Rule 34, we review an order dismissing a bill in equity cancelling a lis pendens and transferring the cause to the law side of the court.
The gist of the bill is that petitioner was a real estate broker and was engaged by respondent Bressler to find a purchaser for certain real estate; that respondent Rosenhouse was found by petitioner and introduced to Bressler as a likely prospect. Thereafter Bressler and Rosenhouse fraudulently conspired to cheat petitioner out of his commission. In furtherance of the conspiracy, they consummated the sale of the original purchase price, less the commission which petitioner would have received, both receiving the benefit of the commission.
By his bill petitioner seeks to impress an equitable lien on the property. *Page 670 
The chancellor was of the opinion that his remedy at law was adequate.
We have never had just such a case as this before us and it is a close question, nevertheless we have come to the conclusion that the remedy at law is not clear and adequate. Obviously we have only the case made by the bill and from that, the fraudulent act is admitted. Petitioner performed his duty; the purchaser became a party to the fraud, received the property and gained that which rightfully belonged to petitioner.
Several times we have considered the question of an equitable lien involving somewhat different facts. See Jones v. Carpenter, 90 Fla. 407, 106 So. 127, 48 A.L.R. 1409; Moss v. Sperry, 147 Fla. 86, 191 So. 534; Gables Racing Association, Inc. v. Persky, 148 Fla. 627, 6 So.2d 257.
TERRELL, J., concurs.